Citation Nr: 0032501	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  94-31 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Determination of a proper initial rating for post-
traumatic stress disorder (PTSD), currently assigned a 30 
percent evaluation.  

2.  Entitlement to an increased rating for residuals of 
frostbite of the hands with peripheral neuropathy, rated as 
10 percent disabling prior to January 12, 1998.  

3.  Entitlement to an increased rating for residuals of 
frostbite of the feet with peripheral neuropathy, rated as 10 
percent disabling prior to January 12, 1998.  

4.  Entitlement to an increased rating for residuals of 
frostbite of the left hand, currently assigned a 10 percent 
evaluation.  

5.  Entitlement to an increased rating for residuals of 
frostbite of the right hand, currently assigned a 10 percent 
evaluation.  

6.  Entitlement to an increased rating for residuals of 
frostbite of the left foot, currently assigned a 20 percent 
evaluation.  

7.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, currently assigned a 20 percent 
evaluation.  

8.  Entitlement to an increased rating for traumatic 
arthritis of the hands and feet, currently evaluated as 20 
percent disabling.  

9.  Entitlement to an increased rating for peripheral 
neuropathy of the left hand, currently assigned a 10 percent 
evaluation.  

10.  Entitlement to an increased rating for peripheral 
neuropathy of the right hand, currently assigned a 10 percent 
evaluation.  

11.  Entitlement to an increased rating for peripheral 
neuropathy of the left foot, currently assigned a 10 percent 
evaluation.  

12.  Entitlement to an increased rating for peripheral 
neuropathy of the right foot, currently assigned a 10 percent 
evaluation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and his psychologist


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to August 
1946, and from August 1950 to August 1951.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for PTSD, and 
ultimately assigned an initial 30 percent evaluation for that 
disorder, and which ultimately rated the veteran's residuals 
of frostbite of the hands and feet separately, and assigned 
separate evaluations for each extremity.  The veteran filed 
timely appeals with respect to those decisions, and the case 
has been referred to the Board of Veterans' Appeals (Board) 
for resolution.  The issue of an increased initial rating for 
PTSD will be addressed in the Remand portion of this 
decision.  

As a preliminary matter, the Board observes that at various 
points in testimony offered at personal hearings at the RO 
before Hearing Officers, it appears that the veteran may be 
asserting that he has disabilities affecting his arms and 
legs which he claimed were also results of his service-
connected frostbite injuries and which are separate from the 
disabilities of the hands and feet currently under 
consideration.  This matter is referred to the RO for 
clarification from the veteran as well as any indicated 
development and adjudicatory action by the RO. 

The Board also will consider the corrections made by the 
veteran to the April 2000 hearing transcript and submitted by 
him in June 2000.


FINDINGS OF FACT

1.  All relevant facts with respect to the issues involving 
the veteran's service-connected residuals of frostbite of the 
hands and feet have been obtained by the RO.  

2.  Prior to January 12, 1998, the veteran's residuals of 
frostbite of the hands with peripheral neuropathy were 
objectively shown to involve pain, numbness, and cold 
sensitivity, with evidence of mild peripheral neuropathy.  

3.  Prior to January 12, 1998, the veteran's residuals of 
frostbite of the feet with peripheral neuropathy were 
objectively shown to involve pain, numbness, and cold 
sensitivity, with evidence of mild peripheral neuropathy.  

4.  The veteran's residuals of frostbite of the left hand are 
objectively shown to involve symptomatology most consistent 
with arthralgia or other pain, numbness, and cold 
sensitivity.  

5.  The veteran's residuals of frostbite of the right hand 
are objectively shown to involve symptomatology most 
consistent with arthralgia or other pain, numbness, and cold 
sensitivity.  

6.  The veteran's residuals of frostbite of the left foot are 
objectively shown to involve symptomatology most consistent 
with arthralgia or other pain, numbness, and cold 
sensitivity, plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, or hyperhidrosis, with 
X-ray evidence of deformities.  

7.  The veteran's residuals of frostbite of the right foot 
are objectively shown to involve symptomatology most 
consistent with arthralgia or other pain, numbness, and cold 
sensitivity, plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, or hyperhidrosis, with 
X-ray evidence of deformities.  

8.  The veteran's traumatic arthritis of the hands and feet 
is objectively shown to involve X-ray evidence of involvement 
of two or more major joints, or two or more minor joint 
groups, with occasional incapacitating exacerbations.  

9.  The veteran's peripheral neuropathy of the left hand is 
productive of symptomatology most consistent with mild 
neuralgia.  

10.  The veteran's peripheral neuropathy of the right hand is 
productive of symptomatology most consistent with mild 
neuralgia.  

11.  The veteran's peripheral neuropathy of the left foot is 
productive of symptomatology most consistent with mild to 
moderate neuralgia.  

12.  The veteran's peripheral neuropathy of the right foot is 
productive of symptomatology most consistent with mild to 
moderate neuralgia.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation of 30 
percent for residuals of frostbite to the hands with 
peripheral neuropathy, prior to January 12, 1998, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.104, Diagnostic Code 7122 (1997); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

2.  The criteria for assignment of an evaluation of 30 
percent for residuals of frostbite to the feet with 
peripheral neuropathy, prior to January 12, 1998, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.104, Diagnostic Code 7122 (1997); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).    

3.  The criteria for assignment of an evaluation in excess of 
10 percent for the veteran's residuals of frostbite of the 
left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.104, Diagnostic 
Code 7122 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).    

4.  The criteria for assignment of an evaluation in excess of 
10 percent for the veteran's residuals of frostbite of the 
right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.104, 
Diagnostic Code 7122 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

5.  The criteria for assignment of an evaluation in excess of 
20 percent for the veteran's residuals of frostbite of the 
left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.104, Diagnostic 
Code 7122 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

6.  The criteria for assignment of an evaluation in excess of 
20 percent for the veteran's residuals of frostbite of the 
right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.104, 
Diagnostic Code 7122 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

7.  The criteria for assignment of an evaluation in excess of 
20 percent for the veteran's traumatic arthritis of the hands 
and feet have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic 
Codes 5003, 5010 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

8.  The criteria for assignment of an evaluation in excess of 
10 percent for the veteran's peripheral neuropathy of the 
left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.124a, Diagnostic 
Code 8715 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

9.  The criteria for assignment of an evaluation in excess of 
10 percent for the veteran's peripheral neuropathy of the 
right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.124a, 
Diagnostic Code 8715 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

10.  The criteria for assignment of an evaluation in excess 
of 10 percent for the veteran's peripheral neuropathy of the 
left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.124a, Diagnostic 
Code 8725 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

11.  The criteria for assignment of an evaluation in excess 
of 10 percent for the veteran's peripheral neuropathy of the 
right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.124a, 
Diagnostic Code 8725 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that the rating currently assigned the 
residuals of his frostbite of the feet and hands are more 
severe than is reflected by the current evaluations.  In such 
cases, the VA has a duty to assist the veteran in developing 
facts which are pertinent to those claims.  See generally 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, and transcripts of personal hearing testimony 
given before hearing officers at the RO and before the 
undersigned.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
Veterans Claims Assistance Act of 2000; McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  

Further, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolutions of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical and service personnel records, records of treatment 
following service, reports of rating examinations, numerous 
personal statements made by the veteran in support of his 
claim, and personal hearing testimony by the veteran given 
before the undersigned and before Hearing Officers at the RO.  
The Board is unaware of any additional relevant evidence 
which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Moreover, under 38 C.F.R. § 4.7 (2000), where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  In addition, 
where entitlement to service connection has already been 
established, and an increase in a disability evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Historically, the veteran served in the Marine Corps during 
the Korean War, and sustained frostbite to his hands and feet 
after having been wounded in action during the initial 
fighting at the Chosen Reservoir in North Korea in 1950.  By 
a February 1952 rating decision, service connection for 
frostbite of the hands and feet was granted, and an initial 
noncompensable evaluation was assigned, effective from August 
5, 1951.  By a September 1955 rating decision, the veteran's 
assigned disability rating was increased to 10 percent, 
effective from August 1, 1955.  At the time of the increase, 
the RO noted that 10 percent disability evaluation was being 
assigned for cyanosis of the feet with dependency; the 
examiner concluded that the hands were only minimally 
symptomatic on examination in August 1955 and therefore, no 
compensable evaluation was assigned for the veteran's 
service-connected bilateral hand disorder.  

In July 1993, a claim was received from the veteran for an 
increased rating for his residuals of frostbite of the hands 
and feet.  He contended, in substance that the severity of 
that disability warranted assignment of an evaluation in 
excess of 10 percent.  By a rating decision of February 1994, 
the veteran's claim was denied, and this appeal followed.  By 
an October 1994 rating decision, the veteran was granted 
separate 10 percent ratings for his frostbite-related 
disability, characterized at that time as residuals of 
frostbite of the hands with peripheral neuropathy and 
residuals of frostbite of the feet with peripheral 
neuropathy.  The veteran was assigned a combined 20 percent 
rating for those disabilities, effective from February 7, 
1994.  Further, by a rating decision of July 1995, an earlier 
effective date of July 23, 1993, was granted for the combined 
20 percent evaluation.  

By a December 1996 rating decision, service connection for 
traumatic arthritis of the hands and feet, secondary to the 
frostbite injuries was granted.  A 20 percent rating for that 
disability was assigned, effective from January 31, 1995.  By 
an August 1998 rating decision, an earlier effective date, 
September 2, 1994, for traumatic arthritis of the hands and 
feet was assigned.  In addition, by that rating decision, the 
RO noted that the regulations governing the evaluative 
criteria for frostbite and cold injuries had been amended, 
effective from January 12, 1998.  Under the revised 
regulations, each frostbitten body part was to be evaluated 
separately.  Accordingly, the veteran was assigned separate 
evaluations for each hand and each foot.  Therefore, under 
the revised criteria, the veteran was assigned a 10 percent 
evaluation for residuals of frostbite of his feet with 
peripheral neuropathy from August 1, 1955, through January 
11, 1998, and a 10 percent evaluation for residuals of 
frostbite of his hands with peripheral neuropathy, from 
August 5, 1951, through January 11, 1998.  In addition, he 
was assigned separate noncompensable evaluations for 
residuals of frostbite of each hand and each foot, effective 
from January 12, 1998, under 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2000), and separate 10 percent evaluations for 
peripheral neuropathy of each hand and each foot, also 
effective from January 12, 1998, under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8715 and 8725 (2000), respectively.  The 
traumatic arthritis of the hands and feet rated as 20 percent 
disabling was considered to be a single disability, and was 
not affected.  

By a rating decision of June 1999, the veteran's assigned 
disability ratings for residuals of frostbite of each hand 
and of each foot were increased.  Effective from January 12, 
1998, separate 10 percent evaluations were assigned for 
frostbite of each hand, and separate 20 percent disability 
evaluations were assigned for frostbite of each foot, under 
38 C.F.R. § 4.104, Diagnostic Code 7122.  The separate 10 
percent evaluations assigned for the peripheral neuropathy of 
the hands and feet, and the 20 percent evaluation for the 
traumatic arthritis remained unchanged.  The veteran 
continued his appeal, contending, in substance, that he was 
not afforded a proper VA cold injury protocol examination 
conducted by a qualified physician, and that the variously 
assigned disability evaluations for his residuals of 
frostbite of the hands and feet do not adequately reflect the 
severity of those disabilities.  

In support of his claim, the veteran initially submitted a 
letter dated in January 1994 from Carmen Fonseca, M.D., 
stating that the veteran had been recently evaluated for 
residuals of cold injuries at the Vascular Medicine 
Department at the Cleveland Clinic Foundation.  Dr. Fonseca 
offered that since sustaining the cold injury to his hands 
and feet at the Chosen reservoir in Korea, the veteran 
suffered from chronic sequelae.  According to Dr. Fonseca, 
the veteran experienced numbness in his hands and feet, and 
his feet sweated profusely.  In addition, the veteran was 
noted to be intolerant of temperature changes, and had 
heightened cold sensitivity.  Further, the veteran 
experienced bluish discoloration in his fingers in cold 
weather, but did not mention any swelling or weakness in his 
extremities.  As a result of his cold injuries, the veteran 
reported having to change his lifestyle habits.  On 
examination, peripheral pulses were normal, and motor 
function of the hands and feet were normal.  However, on 
sensory examination, the veteran had numbness in both big 
toes and second toes, and was able to feel pin prick in the 
middle toes, but not in the rest of the toes.  Vibration 
sense was decreased in both feet, but the rest of the 
examination was normal and the veteran's gait was normal.  
The veteran was noted to have a very mild bluish 
discoloration with dependency, and the toes were somewhat 
cool.  However, the discoloration dissipated with elevation.  

In a subsequent statement, also dated in January 1994, Dr. 
Fonseca offered that the veteran's symptomatology included 
numbness in his feet and hands, sweating in his feet, and 
poor tolerance for temperature changes.  The veteran's 
extremities were very sensitive to cold exposure.  On 
examination, the veteran's circulatory system was normal, and 
the motor examination was normal.  The remaining findings 
were consistent with her previous statement noted above.  

The veteran underwent a VA rating examination in July 1994.  
The report of that examination shows that the veteran 
complained of experiencing peripheral neuropathy in his hands 
and feet, squamous cell carcinoma of the skin, and arthritic 
changes of the feet.  In addition, he reported that the skin 
on his feet was cracking and scaling, and that he experienced 
excessive sweating on his hands and feet at all times with 
cold sensitivity and numbness.  Further, he reported 
experiencing chronic pain in the joints of his hands and 
feet, and that his toes were deformed.  On examination, the 
veteran was found to have a bilateral hallux valgus deformity 
and there was a large callus formation over the plantar 
surface of the right and left great toes.  Onychomycosis was 
present in the great toenails, and there was scaling of the 
plantar surfaces of both feet.  The toes were cold to touch, 
and there was numbness in both feet from the midfoot to the 
digits of both feet.  

In September 1994, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, and testified that his 
toes were deformed, the skin around the feet and hands was 
peeling, and that the bottoms of his feet were very painful 
due to calluses.  In addition, he testified that he 
experienced excessive sweating in the hands and feet, and 
experienced cold and numbness in those areas.  Further, the 
veteran testified that he suffered from arthritis in his 
hands and feet.  He stated that his joints would swell 
occasionally, and that he sometimes experienced redness in 
his extremities.  The veteran testified that he attended 
college following his initial period of service in order to 
become an arborist or tree surgeon, but following the cold 
injuries he sustained in service in Korea, he was unable to 
continue to work outdoors.  The veteran indicated that at 
that time, he had not been diagnosed with any peripheral 
neuropathy, but that he did experience stiffness in the 
knuckles of both hands.  He further stated that the 
examinations performed in connection with his claim for an 
increased rating were inadequate.  The veteran requested that 
a more comprehensive examination be conducted.  

In September 1994, the veteran underwent an additional VA 
rating examination.  The report of that examination shows 
that he continued to complain of experiencing cold hands and 
feet, achiness and stiffness in the hands and feet, and 
sweating in those extremities.  On examination, the veteran 
was shown to have hallux valgus deformities present 
bilaterally.  A callus formation was present on the left foot 
of the first, second, and third metacarpal heads to the 
plantar surfaces, and tenderness over those calluses was 
present.  In addition, there were also calluses on the right 
foot, over the first and fifth metatarsal heads.  With 
respect to the veteran's hands, there was swelling of the 
dorsal aspect of both hands.  There were no bony deformities, 
but the veteran complained of experiencing stiffness in the 
MCP and PIP joints.  The fingers were cold to touch.  Radial 
and ulnar pulses were diminished by 20 percent bilaterally.  
No cyanosis was present in the fingertips, and no tenderness 
was shown.  Both the fingers and toes were cold to touch, and 
paresthesia was present.  There was no cardiac involvement.  
The examiner concluded with a diagnosis of organic residuals 
of frostbite of the hands and feet.  

The neurological component of the examination includes the 
examiner's findings that the veteran experienced weakness in 
his hand grip strength of 3 out of 5 bilaterally.  In 
addition, there was blunting of sensation to pinprick 
predominantly in the hands and to a lesser degree in the 
forearms.  Dorsiflexion was 3 out of 5, and plantar flexion 
was 4 out of 5 in the right foot.  In the left foot, 
dorsiflexion was 4 out of 5, and plantar flexion was 4 out of 
5.  There was blunting of sensation to pin prick in the feet, 
and light touch was absent in the feet.  The veteran's gait 
was normal.  The examiner concluded with a diagnosis of 
peripheral neuropathy secondary to frostbite of the hands and 
feet.  X-rays of the feet showed severe bilateral hallux 
valgus deformities, particularly in the left foot, with 
medial displacement of the heads of the first metatarsal 
bones in lateral displacement in the adjacent proximal 
phalanges of the toes.  There was evidence of arthritic 
changes, particularly in the first metacarpal joints.  No 
other pathology was noted in the feet.  The impression was 
hallux valgus with arthritis.  X-rays of the hands showed 
evidence of early arthritic changes, particularly in the 
distal interphalangeal joints.  There was minimal cystic 
change in the lateral aspect of the head of the proximal 
phalanx of the right index finger.  No other pathology was 
seen.  The examiner concluded with an impression of 
arthritis.   

The veteran underwent an additional rating examination in 
September 1995.  The report of that examination includes a 
recitation of the veteran's cold injuries sustained to his 
hands and feet in Korea.  The veteran complained of 
experiencing difficulty with prolonged standing, walking, 
climbing, and squatting.  On examination of the feet, the 
veteran was found to have bunion deformities with hallux 
valgus deformities to the great toes.  There was some 
tenderness over the metatarsals as well as pain and 
tenderness with motion, but he was able to raise onto his 
toes and heels, and could partially squat.  The veteran had 
good peripheral pulses, Grade V of the dorsalis pedis and 
posterior tibial, and did appear to have good sensation.  No 
other swelling or deformities of the feet was identified.  
The examiner concluded with a diagnosis of residuals of a 
cold injury to the feet, and hallux valgus with arthritis.  
He offered that the arthritic changes noted were due to a 
combination of the cold injury and natural progress.  

With respect to his hands, the veteran complained of 
experiencing chronic pain, soreness, and tenderness.  In 
addition, he reported experiencing a great deal of cold 
intolerance, and difficulty in repetitive use with gripping 
and grasping.  On examination, the veteran's hands were shown 
to have Dupuytren's contractures over the long ring and 
little finger to the right hand, but which did not result in 
any permanent contractures.  Some generalized pain and 
tenderness were present with some diminished grip and grasp 
strength, but the veteran was able to "get the pulps to the 
palms" normally.  No obvious sequelae of any arthritic 
change could be identified by physical examination, and the 
veteran had good sensation in the hands.  The examiner 
offered that arthritis of the hands could be a combination of 
cold injury and normal degenerative changes.  X-rays of the 
hands and feet did not disclose any changes from the results 
contained in the report of the September 1994 rating 
examination.  

Clinical treatment records dating from December 1995 through 
January 1996 show that the veteran developed carpal tunnel 
syndrome, but do not contain any opinion linking such 
disorder to his active service or otherwise to his service-
connected residuals of frostbite.  Generally, the records 
show that the veteran was seen for a variety of physical 
problems, but do not reflect treatment for his frostbite 
injuries per se.  

The veteran appeared at an additional RO hearing before a 
Hearing Officer in May 1996 in which he testified that he had 
arthritis in his hands and feet that resulted from his 
frostbite injuries.  He indicated that the arthritis caused 
extreme pain, particularly during rapid weather changes.  In 
addition, he recounted having to give up his career as an 
arborist due to the cold injuries and of having to be 
retrained afterwards.  With respect to symptomatology, the 
veteran indicated that extreme weather changes caused 
discoloration in his feet in addition to sweating, cramping, 
and aching.  Further, he indicated that he experienced 
problems with walking, standing, climbing, and with balance.  
The veteran also offered that he noticed that his shoe size 
had increased.  According to the veteran, when his 
circulation improved, his feet were not as cold, and that 
when his feet sweated, such coolness became more noticeable.  
He indicated that he would bathe his feet in warm water to 
relieve the cold sensation.  With respect to his hands, the 
veteran testified that he was increasingly unable to handle 
things.  He stated that it had become difficult for him to 
pick up certain objects due to increasing numbness and 
cramping.  He indicated that he exercised his hands to 
maintain strength, and that he wore proper gloves in winter.  
He also stated that his pain was more intermittent than 
chronic, and that he had been last treated in April 1994 for 
that problem.  

Additional clinical treatment records dating from April 1985 
through August 1996 show that the veteran had been seen 
during that period for complaints of decreased tolerance to 
cold and heat.  Such problems were noted to be uncomfortable, 
but not incapacitating.  He was seen in September 1993 for 
complaints of pain in the soles of his feet upon walking.  
The veteran was also noted to experience numbness and skin 
fragility in his fingertips due to cold weather intolerance.  
The veteran generally complained of varying degrees of pain 
and numbness in his hands and feet, and indicated that his 
hands would turn red, then purple, on exposure to cold 
temperatures.  He was found to have peripheral neuropathy of 
his hands and feet, secondary to his cold injuries.  In March 
1995, the veteran attended a VA pain management clinic at 
which he was assessed as an individual who had multiple pain 
complaints, the most severe occurring in the upper and lower 
extremities.  Generally, the veteran was characterized as a 
stoic individual who had never sought treatment for pain.  He 
was amenable to topical pain relievers.  On examination in 
May 1995, the veteran was found to have diminished pinprick 
sensation, but did not have any cyanosis or edema.  Strength 
in his feet and hands was found to be 3/5 bilaterally, and he 
was found to have arthritic hallux valgus deformities in his 
feet.  

The report of a December 1996 VA rating examination shows 
that the veteran's most apparent outward sign of his 
frostbite-related injuries was the hallux valgus of the feet.  
Posture was normal, "function" was normal, and the veteran 
was shown to have a normal gait.  Hard calluses were noted on 
the plantar surfaces of the great toes on both feet, but no 
gross skin findings were otherwise noted.  The veteran's 
hands were without anatomic defect, and he had normal 
function of the hands.  Grasping objects was within normal 
limits in terms of strength, but the veteran was shown to 
have some shaking with attempted strong grip and flexion and 
extension of the wrist.  X-rays showed some mild degenerative 
changes in the hands and feet.  The examiner concluded with a 
diagnosis of frostbite-induced arthritis and possible 
Raynaud's disease secondary to cold weather exposure.  

In January 1997, the veteran underwent a thermographic 
evaluation conducted by the Department of the Army Research 
Institute of Environmental Medicine.  Initial imaging 
indicated a significant vasodilation throughout the entire 
bottom of the veteran's feet.  The examiner offered that he 
suspected that the veteran was on vasodilation therapy.  
There was a mild constriction to the great toe on both feet; 
however, there did appear to be competent blood supply to the 
distal portion of all the toes.  Upon cooling, there was 
little or no response of either foot to alcohol spray, 
indicating again that the veteran was on some sort of 
vasodilatory therapy.  

The report of a June 1997 VA rating examination shows that 
the veteran reported a loss of feeling in both hands.  Grips 
were bilaterally weak, and he reported that he would drop 
objects at times partially due to weakness and partially due 
to numbness.  His feet were both numb from the toes to the 
ankles.  The veteran was unable to stand for long periods, 
and had to rest his hands and feet when they began aching.  
He also indicated that he would not venture outside if the 
temperature was below 20 degrees.  On examination, the 
veteran was found to exhibit restricted ranges of motion in 
his arms, legs, wrists, and feet with numbness in all 
extremities.  The examiner concluded with a diagnosis of loss 
of feeling in both arms greater than would be expected from 
frostbite of the hands and feet alone.  However, there did 
not appear to be any significant vascular impairment of the 
hands and feet.  The examiner further observed that an EMG 
study conducted in July 1997 revealed more extensive cold 
weather injury than just to the hands and feet.  Such also 
included the veteran's arms and legs, and involved the lower 
extremities more than the upper extremities.  The EMG report 
indicated that the veteran suffered from mild to moderate 
neuropathy of a mixed type affecting the lower limbs more 
than the upper limbs.  

The report of a February 1999 rating examination shows that 
the veteran continued to complain of pain, swelling, 
discoloration, blisters, and stiffness and numbness of the 
hands and feet.  The veteran also claimed that numbness 
extended into his hands and that he had a problem grabbing 
things.  He further claimed that he was unable to work for 
long periods of time due to pain in both feet.  He had callus 
formations and had loss of sensation in both feet.  On 
examination, both hands and lower legs appeared normal.  
There was no swelling or deformity, except for the presence 
of bilateral hallux valgus of both feet.  There were callous 
formations on the plantar surfaces of both feet.  There were 
no skin vascular changes, the toenails appeared normal, and 
there was no significant deformity or mycotic infection.  No 
skin ulceration was present, but there was hyperhidrosis.  
Both feet were cold to touch, and the dorsal pedis and 
posterior tibial artery sensations were good.  Some numbness 
was noted in both feet and hands.  The examiner noted that he 
observed the veteran to be able to walk well when entering 
the examination room.  He was holding a folder, and he was 
able to flex and extend his wrists.  Upon shaking hands, the 
veteran's left and right hands were observed to have a good 
or excellent grip.  The veteran was observed to be able to 
move his ankles, in both plantar flexion and dorsiflexion 
upon removing his shoes and socks.  At the time of the 
examination itself, the examiner indicated that he attempted 
passive range of motion, but suddenly, the veteran's wrists 
became stiff and he was not able to move the same way on his 
ankles.  The veteran resisted performing any movement, and 
the examiner noted that he was unable to obtain any range of 
motion studies.  However, he observed that the veteran was 
able to put his shoes and socks back on with ease.  The 
examiner concluded with diagnoses of a history of cold 
exposure of the hands and feet, a history of neuropathy, mild 
arthritic changes to the hands and feet, and hallux valgus 
deformity of both feet.  X-ray results showed moderate 
arthritis of the feet, and minimal arthritic changes in the 
hands.  

In addition, the veteran underwent a neurological examination 
in conjunction with the February 1999 rating examination.  
Such neurological examination was conducted in February 1999 
and an EMG study was conducted in March 1999.  The 
neurologist indicated that he had reviewed the previous 
neurological and EMG reports of August 1995 and June/July 
1997.  On examination, propulsion and balance were mildly 
impaired, and the veteran's gait was mildly broad based.  
While walking on his toes, the veteran's ankles gave out at 
times on one side or the other.  There was mild to moderate 
weakness in walking on his toes.  The same was true for the 
heels.  All reflexes in the upper extremities were 
bilaterally hypoactive to absent.  Patellar was hypoactive to 
absent.  The radial pulses were readily palpated, but the 
examiner indicated that he was unable to palpate dorsalis 
pedis or posterior tibial pulse.  The color of the veteran's 
feet was normal, and the temperature was normal.  The veteran 
had normal position sense in all the fingers of both hands, 
but such was absent in all the toes of both feet.  The 
veteran had hypesthesia in the hand and fingers on all 
surfaces, but there was no significant hand muscle atrophy, 
and no significant foot atrophy.  The examiner concluded that 
the veteran's peripheral neuropathy in the lower extremities 
was due to cold weather injury.  "That in his arms and legs 
is due to cold weather injury except for the median nerve 
neuropathies which are secondary to prolonged use of 
computers and due to carpal tunnel syndrome."  The relevant 
EMG results indicated that the veteran experienced mild, 
mainly sensory peripheral neuropathy, slightly improved in 
the upper extremities, and moderately severe peripheral 
neuropathy involving the lower extremities.  

The veteran appeared at a personal hearing before the 
undersigned at the RO, and testified at some length that he 
had been instrumental in the development of cold injury 
protocol examinations, and that he had not been afforded a 
proper cold injury protocol examination.  He testified that 
he suffered from extreme cold weather at the Chosen Reservoir 
in Korea in 1950, and that he continued to suffer from 
residuals of frostbite to the hands and feet.  The veteran 
appeared to assert that his examining physicians advised him 
that they already had the majority of the information called 
for in the cold weather protocol examination criteria, and 
that it was not necessary to obtain redundant information.  
He did not otherwise address any specific symptomatology 
regarding his residuals of frostbite of the hands and feet.  

With respect to the veteran's contention that he should be 
afforded a Cold Injury Protocol Examination, the Board 
initially observes that since his claim for an increased 
rating for residuals of frostbite of the hands and feet was 
received in July 1993, the veteran underwent no fewer than 
seven (7) VA rating examinations of varying degrees of 
comprehensiveness.  The Board observes that the Cold Injury 
Protocol Examination form, promulgated in April 1998, was 
intended to provide that veterans generally could be afforded 
a comprehensive rating examination to adequately assess the 
full extent and nature of cold weather injuries sustained 
during their active service.  In the present case, the Board 
has reviewed the criteria contained in the seven-page 
examination form/template, and concludes that the veteran's 
many rating examinations conducted since July 1993 have 
addressed all of the criteria contained in the Cold Injury 
Protocol Examination form.  Therefore, the Board finds that 
it is not necessary to remand the issues involving the 
veteran's residuals of cold weather injuries back to the RO 
for an additional rating examination.  

The Board observes that during the pendency of his appeal, 
regulatory changes amended the VA Rating Schedule including 
the criteria for evaluating the diseases of the arteries and 
veins under which the veteran's cold injury was rated.  The 
first amendment to the Rating Schedule  was effective January 
12, 1998.  See 62 Fed. Reg. 65207 through 65224 (December 11, 
1997).  The modified rating schedule revised the rating 
criteria for residuals of frozen feet, reclassified as 
residuals of cold injury, under Diagnostic Code 7122.  See 62 
Fed. Reg. 65218 (December 11, 1997).  The criteria more 
accurately reflect the range of effects that cold injury may 
produce, such as arthralgia, tissue loss, nail abnormalities, 
numbness, locally impaired sensation, and color changes.  Id.  

The rating criteria for residuals of cold injury in the 
Rating Schedule were amended once again, effective August 13, 
1998, in order to incorporate additional comments VA had 
received on the proposed criteria.  See 63 Fed. Reg. 37778 
through 37779 (July 14, 1998).  The additional amendment 
clarified that disabilities that had been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., should be separately 
evaluated unless they are used to support an evaluation under 
Diagnostic Code 7122.  Id.  It was also noted that arthralgia 
is but one type of pain that will satisfy the evaluation 
criteria.  See 63 Fed. Reg. 37779 (July 14, 1998).  The 
rating criteria under Diagnostic Code 7122, as revised in 
January 1998, remained the same, and as such, the changes 
made as of August 13, 1998, are nonsubstantive and were made, 
as noted, to clarify the changes that became effective on 
January 12, 1998.  

Where a law or regulation changes while a claim is pending, 
the version most favorable to the veteran applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, the 
effective date for any award granted pursuant to a 
liberalizing law cannot be earlier than the date of enactment 
of the law.  See 38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, the Board will proceed to analyze the veteran's 
claims for increased evaluations after January 12, 1998 under 
both sets of criteria.  

The Board observes that at the time the veteran's claim for 
an increased rating for residuals of frostbite to the hands 
and feet was received in July 1993, his claim was evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7122 (effective 
prior to January 12, 1998).  Under that diagnostic code, 
residuals of frozen feet with mild symptoms including 
chilblains, either unilateral or bilateral were assigned 10 
percent evaluations.  Where there was persistent 
symptomatology such as moderate swelling, tenderness, or 
redness, etc., a 30 percent evaluation was assigned for 
bilateral involvement.  Where the disability involved loss of 
toes or parts and involved persistent severe symptoms, a 50 
percent evaluation was contemplated for bilateral 
involvement.  Id.  With extensive losses, higher ratings 
could have been found warranted by reference to amputation 
ratings for toes and combination of toes; in the most severe 
cases, ratings for amputation or loss of the use of one or 
both feet were to be considered.  There was no requirement of 
loss of toes or parts for the persistent moderate or mild 
under that diagnostic code.  See "Note," 38 C.F.R. § 4.110, 
Diagnostic Code 7122 (1997).  

Prior to January 12, 1998, the veteran's disability was 
recharacterized as residuals of frostbite of the hands with 
peripheral neuropathy, evaluated as 10 percent disabling, and 
as residuals of frostbite of the feet with peripheral 
neuropathy, evaluated as 10 percent disabling under 
Diagnostic Code 7122.  Under the revised criteria for 
Diagnostic Code 7122, noted above, residuals of cold injury 
with pain, numbness, cold sensitivity, or arthralgia warrants 
assignment of a 10 percent evaluation.  Upon a showing of 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia, plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of the affected parts, a 20 
percent evaluation is warranted.  A 30 percent evaluation, 
the highest rating available under Diagnostic Code 7122, is 
contemplated for cold injury residuals with pain, numbness, 
cold sensitivity, or arthralgia, plus two or more of the 
following:  tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities including: osteoporosis, subarticular punched-
out lesions, or osteoarthritis of the affected parts.  Id.  
(effective January 12, 1998).  

Under the rating criteria for evaluating traumatic arthritis, 
set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000), 
the Rating Schedule provides that arthritis due to trauma, 
and which is substantiated by X-ray findings, is to be 
evaluated as degenerative arthritis under Diagnostic Code 
5003.  Under that diagnostic code, arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the disability is to be rated as follows:  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation is warranted.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation is 
contemplated.  Note (1) to Diagnostic Code 5003 states that 
the 20 and 10 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  Note (2) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.  Id.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances. 38 C.F.R. § 4.120 (2000).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2000).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2000).

With respect to paralysis of the median nerve (major/minor), 
the following rating criteria apply:  Complete; the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances, 70/60 
percent.  Incomplete:  Severe 50/40 percent; Moderate 30/20 
percent; Mild 10/10 percent.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515.  Rate neuritis as Diagnostic Code 8615 and 
neuralgia as Diagnostic Code 8715 using the above criteria.  
38 C.F.R. § 4.124a (2000).

Peripheral neuropathy of the feet is evaluated under 
38 C.F.R. § 4.124a, Diagnostic Code 8725 (2000) as paralysis 
of the posterior tibial nerve using the following criteria:  
Complete; paralysis of all muscles of sole of foot, 
frequently with painful paralysis of a causalgic nature; toes 
cannot be flexed; adduction is weakened; plantar flexion is 
impaired. - 30 percent; Incomplete: Severe - 20 percent; 
Moderate- 10 percent ; Mild- 10 percent.  Rate neuritis as 
Diagnostic Code 8625 and neuralgia as Diagnostic Code 8725 
using the above criteria.  38 C.F.R. § 4.124a (2000).

I.  Frostbite, Hands and Feet with Peripheral Neuropathy 
Prior to January 12, 1998

The first rating question the Board must address is whether 
the veteran's service-connected residuals of frostbite of the 
hands with peripheral neuropathy and residuals of frostbite 
of the hands with peripheral neuropathy warrant ratings in 
excess of the separately assigned 10 percent ratings prior to 
January 12, 1998.  For the following reasons, the Board 
concludes that the evidence supports the claim for a higher 
rating for these disabilities for this time period.  As noted 
above, in order for the residuals of frostbite of the hands 
to warrant a higher evaluation there had to be evidence of 
more than mild symptoms such as persistent moderate swelling, 
tenderness, and redness.  

In this regard, in January 1994, Dr. Fonseca reported that 
examination of the veteran's hands and feet revealed that 
peripheral pulses were normal as was motor function of the 
feet and hands.  Numbness of the big toes and second toes was 
noted as was decreased vibration sense in the feet.  However, 
the remainder of the examination was normal as was the 
veteran' gait.  The veteran did report a variety of 
symptomatology including color changes in his fingers in cold 
weather, sweating of the feet and poor tolerance for 
temperature changes, but did not report swelling or weakness 
in the extremities.  Further, VA examinations of July 1994 
and September 1994, collectively include subjective 
complaints of pain and aching, coldness, and excessive 
sweating of the extremities.  Examination revealed 
onychomycosis of the great toenails and scaling of the feet 
along with hallux valgus deformity and tender calluses of the 
feet.  Numbness and coldness of the feet were also reported.  
Some swelling of the dorsal aspects of both hands were noted 
and the fingers were cold to the touch.  At the September 
1994 examination, it was noted that radial and ulnar pluses 
were diminished by 20 percent bilaterally.  Although no 
cyanosis or tenderness was noted in the fingertips, on 
neurological examination there was weakness in the handgrip 
strength as well as blunting of sensation to pin prick in the 
hands and feet.  As noted above, subsequent examinations have 
been fairly consistent in showing numbness and hyperhidrosis 
of the feet, weak grip strength of the hands, and generalized 
pain and tenderness of all four extremities.

The Board finds that the veteran's complaints of hand and 
foot pain, excessive sweating, and increased symptomatology 
with temperature changes, together with objective evidence of 
numbness of the hands and feet with diminished peripheral 
pulses, paresthesia, tenderness, and weakness are sufficient 
to meet the criteria for a 30 percent evaluation for cold 
injury residuals under the "old" criteria.  Thus, an 
increased evaluation to 30 percent for the feet and a 
separate 30 percent for the hands is warranted under the old 
criteria, when the subjective complaints described by the 
veteran at his personal hearing are considered with the 
objective evidence shown on repeat examination.  

In sum, the Board finds that prior to January 12, 1998, 
symptoms attributable to frozen feet and hand residuals 
consisted primarily of subjective complaints of pain, 
excessive sweating, and cold sensitivity, and findings of 
numbness, weakness and peripheral neuropathy in the hands and 
feet.  Separate ratings for peripheral neuropathy were not 
specifically authorized as they now are.  See Note (1) 
following 38 C.F.R. § 4.104, Code 7122 (effective January 12, 
1998).  Further, because the objective symptoms attributable 
to bilateral frostbite residuals of the hands and feet were 
not consistent with loss of toes or parts and persistent 
severe symptoms, the Board finds that a rating in excess of 
30 percent is not warranted prior to January 12, 1998 for the 
residuals of frostbite of the hands and feet with peripheral 
neuropathy.


II.  Frostbite, Hands and Feet from January 12, 1998

From January 12, 1998, with respect to the veteran's 
residuals of frostbite to the hands alone, and without 
consideration of the symptomatology involving arthritis and 
peripheral neuropathy, the Board finds that his 
symptomatology is most consistent with arthralgia or other 
pain with numbness and pain sensitivity.  The veteran has 
complained of experiencing a wide variety of symptoms 
associated with the cold weather injuries to his left and 
right hands.  The Board notes that for a higher evaluation, 
the Rating Schedule requires not only arthralgia or other 
pain, numbness or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, hyperhidrosis, or X-ray 
abnormalities.  The Board finds that the evidence does not 
support a higher rating for the residuals of frostbite of the 
hands which are contemplated for a higher, 20 percent rating.  
The Board observes that at the time of his most recent VA 
rating examination, the veteran was observed to be able to 
perform all movements with his hands, could shake hands 
normally, could remove his shoes and socks without problem, 
and could grasp objects.  The objective medical evidence 
fails to show any significant vascular involvement with 
respect to the veteran's hands contemplated by the higher 20 
percent evaluation, and the Board finds that the 
symptomatology involving his residuals of frostbite of the 
left and right hands most nearly approximates the criteria 
for assignment of 10 percent ratings under Diagnostic Code 
7122.  

With respect to the veteran's residuals of frostbite of the 
feet, after January 12, 1998, the Board finds that the 
objective medical evidence shows his symptomatology to be 
most consistent with the criteria for assignment of 20 
percent ratings.  The veteran's symptomatology involving his 
feet has been found to be more pronounced than that involving 
his hands, and the evidence shows that in addition to pain 
and numbness, he has experienced tissue loss, some 
deformities, and other symptoms such as hyperhidrosis of a 
greater degree of severity than that for which a 10 percent 
rating is contemplated.  However, the veteran has not been 
consistently shown to experience symptomatology of a 
sufficient degree of severity to warrant a higher evaluation 
under Diagnostic Code 7122.  He has not consistently been 
shown to experience tissue loss or color changes and to the 
extent that he experiences locally impaired sensation, such 
symptomatology is contemplated under the rating for 
peripheral neuropathy.  Thus, the Board finds that a 30 
percent evaluation is not warranted.  Indeed, the report of 
the most recent VA rating examination of February 1999 shows 
that the veteran was observed to walk normally until he was 
actually examined as well as remove and put on his socks and 
shoes.  The Board finds, therefore, that the currently 
assigned 20 percent evaluations for residuals of frostbite of 
the left and right feet are appropriate, but that the 
preponderance of the evidence is against assignment of 
evaluations in excess of 20 percent.  

III.  Traumatic Arthritis, Hands and Feet

With respect to the veteran's arthritis secondary to his cold 
injuries, the Board observes that he has been shown to have 
reduced ranges of motion in his arms, legs, ankles, and 
wrists.  Further, the Board observes that such restricted 
ranges of motion have been attributed to the veteran's cold-
weather injuries in the reports of VA neurological 
examinations.  However, while the veteran has referenced such 
problems in his personal statements and hearing testimony, 
such disorders represent separate disabilities, and issues 
involving service connection have not been adjudicated by the 
RO.  Accordingly, the Board finds that while separate ratings 
based on limitation of motion are contemplated under the 
applicable rating criteria for evaluating arthritis under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, the 
veteran has not been found to experience limitation of motion 
in his hands and feet which would be ratable under any 
appropriate diagnostic code.  In short, issues of service 
connection for residuals of frostbite involving the arms, 
legs, knees, elbows, wrists, or ankles have not been 
adjudicated by the RO, and as discussed in the Introduction 
above, are referred back to the RO for any action deemed 
appropriate.  In any event, the Board finds that with respect 
to the veteran's service-connected hands and feet 
disabilities, the currently assigned 20 percent evaluation 
for traumatic arthritis is appropriate, and the rating 
criteria does not contemplate higher evaluations for that 
disability.  


IV.   Peripheral Neuropathy, Hands and Feet

With respect to the veteran's peripheral neuropathy of the 
hands and feet, the Board finds that the evidence fails to 
show that he suffers from symptomatology analogous to either 
partial or complete paralysis of either hand or either foot 
to a degree such that an increased evaluation would be in 
order.  The Board recognizes that the veteran has been found 
to experience some diminished strength in his hands.  There 
is also evidence of blunting of sensation in the feet, and 
numbness in the hands and feet.  On most recent neurological 
examination, the examiner was unable to palpate the dorsal 
pedis and posterior tibial pulses.  All reflexes in the upper 
extremities were bilaterally hypoactive to absent and the 
patellar was hypoactive to absent.  The radial pulses were, 
however readily palpated.  Normal position sense was noted in 
the fingers of both hands, but was absent in the toes of both 
feet.  There was hypesthesia in the hand and fingers on all 
surfaces, but no significant hand muscle atrophy and no 
significant foot atrophy.  EMG studies revealed mild, mainly 
sensory peripheral neuropathy, slightly improved in the upper 
extremities and moderately severe peripheral neuropathy in 
the lower extremities.  The Board finds that this coupled 
with the other evidence of record indicates symptomatology of 
the left and right hands related to peripheral neuropathy is 
no more than mild in degree.  With respect to the feet, the 
Board notes that the peripheral neuropathy appears to be more 
severe.  However, the Board notes that the separate 10 
percent evaluations currently assigned contemplate moderate 
symptomatology.  Accordingly, the Board finds that the 
currently assigned 10 percent separate evaluations for 
peripheral neuropathy of each hand and each foot, under 
Diagnostic Codes 8715 and 8725, respectively, are 
appropriate.  

The Board has also considered the potential application of 
Title 38 of the Code of Federal Regulations (1999) including 
the provisions of 38 C.F.R. § 3.321(b)(1) (2000).  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions that 
the severity of his service-connected residuals of frostbite 
of the hands and feet, including pain, numbness, arthritis, 
and peripheral neuropathy warrant increased ratings.  
However, there has been no showing that the disabilities 
under consideration, involving residuals of frostbite to the 
hands and feet, have caused marked interference with 
employment, have necessitated frequent (or any) periods of 
hospitalization, or otherwise render impracticable the 
regular schedular standards.  In that regard, the Board 
observes that there are full schedules of ratings available, 
which contemplate higher evaluations for each of the 
veteran's cold injury-related disabilities. 

The Board further observes that the veteran is active in a 
variety of community-related activities, veteran's advocacy 
groups, and has been taking college courses.  While the Board 
recognizes that the veteran's residuals of frostbite of the 
hands and feet cause a significant degree of discomfort, they 
are not shown to be of such a degree of severity or present 
factors suggestive of an unusual overall disability picture.  
Therefore, the Board finds that further development in 
keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, with 
respect to those issues involving increased ratings for 
arthritis and for residuals of frostbite and peripheral 
neuropathy after January 12, 1998, the provisions of 
38 U.S.C.A. § 5107 are not applicable.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 2096 
(2000).  Should the veteran's disability picture change, he 
may apply at any time for increases in his assigned 
disability ratings.  See 38 C.F.R. § 4.1.  At present, 
however, the Board finds no basis upon which to grant ratings 
in excess of those assigned as set forth above. 



ORDER

Entitlement to 30 percent evaluation for residuals of 
frostbite of the hands with peripheral neuropathy prior to 
January 12, 1998, is granted subject to the laws and 
regulations governing the payment of monetary benefits.  

Entitlement to 30 percent evaluation for residuals of 
frostbite of the feet with peripheral neuropathy prior to 
January 12, 1998, is granted subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of the left hand is denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of the right hand is denied. 

Entitlement to an evaluation in excess of 20 percent for 
residuals of frostbite of the left foot is denied.  

Entitlement to an evaluation in excess of 20 percent for 
residuals of frostbite of the right foot is denied.  

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the hands and feet is denied.  

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left hand is denied.  

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right hand is denied.  

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left foot is denied.  

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right foot is denied.  


REMAND

Historically, the veteran's claim for service connection for 
PTSD was received on May 30, 1997.  By an August 1997 rating 
decision, service connection for PTSD was granted, and an 
initial 10 percent evaluation was assigned, effective from 
May 30, 1997.  The veteran appealed that decision, 
contending, in substance, that the severity of his PTSD 
disability warranted assignment of an initial evaluation in 
excess of 10 percent.  A statement of the case (SOC) was 
issued explaining the pertinent law and regulations governing 
the assignment of disability ratings and award of monetary 
benefits for PTSD disabilities.  The veteran appealed that 
decision, and during the course of the appeal, an increased 
initial rating of 30 percent was assigned by a June 1999 
rating decision.  The veteran continued his appeal, 
maintaining that the severity of his PTSD disability 
warranted assignment of an initial evaluation in excess of 30 
percent.

In support of his claim for an increased initial rating in 
excess of 30 percent, the veteran has submitted a great deal 
of medical evidence, consisting of contemporaneous clinical 
treatment records, reports of VA rating examinations, 
numerous personal statements, statements from treating 
therapists, physicians, and counselors, and personal hearing 
testimony given by the veteran, his wife, and a treating 
psychiatrist.  That the veteran has been diagnosed with PTSD 
is not currently in dispute.  The issue currently before the 
Board involves the degree of functional impairment the 
veteran currently experiences due to his service-connected 
PTSD.  

Clinical treatment records and rating examination reports 
dating from June 1997 through May 1999 generally show that 
the veteran demonstrated high levels of anxiety and other 
symptomatology associated with PTSD, including depression, 
anger, hypervigilance, intrusive thoughts, flashbacks, 
nightmares, and other manifestations of his PTSD.  When he 
underwent the first psychiatric rating examination, the 
examiner offered an Axis V global assessment of functioning 
(GAF) score of 65.  Under the Diagnostic and Statistical 
Manual, 4th Edition (DSM-IV), a GAF score of 65 is indicative 
of some mild symptoms of a psychiatric disorder (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Further, during the course of 
his treatment for PTSD, the veteran was noted to have been 
very active following his retirement from a 30-year career 
with NASA, becoming involved in a number of organizations 
including veterans' advocacy groups, vocational 
rehabilitation, and other activities.  Further, from February 
through April 1998, the veteran was assessed with a GAF score 
of 70, which under the criteria set forth under DSM-IV, is 
generally consistent with a GAF score of 65, both having the 
same criteria.  

Such clinical findings were confirmed by the report of an 
April 1999 VA rating examination in which it was noted that 
the veteran had been married for 50 years, and was involved 
in VA vocational rehabilitation, was involved in veterans' 
advocacy groups and civic organizations, was taking college 
courses, and was going to a job training center, all with 
good results.  The veteran's symptomatology concerning his 
PTSD primarily involved anger, rages, resentment, chronic 
anxiety, intrusive thoughts, and survivor guilt.  He reported 
that his marriage might be improved if he was able to relate 
more to his wife.  However, other than what was characterized 
as "morbid" anxiety and anger, which he manifested by 
engaging in litigation, the veteran's PTSD was not deemed to 
be a significant impediment.  The examiner concluded with a 
diagnosis of Axis I mild PTSD and offered an Axis V GAF score 
of 65.  

In contrast to the above findings, however, other clinical 
and counselor's reports suggested that the veteran's PTSD was 
of a greater degree of severity.  A statement dated in 
approximately 1998 by Paul Esser, M. Div. of the Vet Center 
indicated that the veteran experienced a great deal of strain 
and stress in his personal relationships, that he had few 
friends and no social life, and that the veteran's aggressive 
tendencies precluded him from being satisfied.  Mr. Esser 
concluded with a diagnosis of Axis I PTSD and offered an Axis 
V GAF score of 41.  Under DSM-IV, a GAF score of 41 is 
suggestive of serious symptoms of a psychiatric disorder 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job)  

In December 1998, the veteran reported on his own for a 
psychiatric assessment in Baltimore, Maryland, in which he 
complained of invasive, intrusive thoughts of combat and 
deterioration of his social and occupational functioning.  
The treating therapist offered that the veteran's speech was 
rapid, pressured, and irrelevant, and that he paced the 
office rapidly for 10 minutes before being interviewed.  The 
veteran initially exhibited bizarre behavior including 
changing coats three times, putting on a veteran's cap of 
some sort, and waving a flag.  He also reported recent 
impairment with attention, concentration, and short-term 
memory which reduced his productivity.  He indicated that he 
had to quit certain activities due to anger and distrust.  
The treating therapist offered a diagnosis of Axis I PTSD and 
a GAF score of 55.  Under DSM-IV, a GAF score of 55 suggests 
moderate symptoms of a psychiatric disorder (e.g., flat 
affect and circumstantial speech, occasional panic attacks), 
or moderate difficulty in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

The veteran, his wife, and his psychologist, Walter P. Knake, 
Ph.D., appeared at a personal hearing before the undersigned 
in April 2000.  Dr. Knake testified that the veteran's 
assigned 30 percent rating was insufficient given the 
severity of his symptoms, and that he had never observed the 
veteran's GAF score to rise above 50 during the course of his 
treatment.  According to Dr. Knake, the veteran experienced 
severe problems with anger, resentment, and bitterness 
towards the government, and that he responded to the mistakes 
of others in an obsessive-compulsive manner.  Dr. Knake 
offered that it was possible for an individual to obtain or 
retain employment with an Axis V GAF score of 50, but that 
once that individual faced any sort of conflict or trigger, 
he or she would experience a sharp reduction in effectiveness 
and ability.  Dr. Knake further offered that he would not 
personally hire the veteran, and that the severity of the 
veteran's disability warranted at least a 70 percent rating.  
The Board notes that Dr. Knake had previously submitted a 
letter dated in December 1998 in which he characterized the 
veteran's PTSD as chronic and severe, and that his PTSD 
warranted assignment of a 70 percent evaluation.  In any 
event, the veteran testified that he was involved in 
vocational rehabilitation provided by the VA, and that he was 
involved in an enterprise in which veterans were taught to 
work for themselves.  Upon conclusion of the hearing, the 
veteran, through his representative, requested that he be 
afforded an additional VA rating examination to assess his 
social and industrial capability.  

The Board has reviewed the foregoing, and concludes that 
additional development is necessary.  As noted, over a period 
of three years, the veteran has been assessed with Axis V GAF 
scores ranging from 41 to 70.  Such a range of scores from 
serious or severe to relatively mild or minor symptoms of 
PTSD suggests a wide disparity in the veteran's overall level 
of functional impairment.  While the Axis V GAF scores 
ranging from 55 to 70 rendered by VA psychiatrists and other 
VA medical professionals appear to have been more fully 
supported by the available evidence, and while it is unclear 
as to whether Mr. Esser was qualified to render any medical 
diagnoses, the Board observes that the veteran's treating 
psychologist, Dr. Knake testified that over the course of 
treatment, the veteran's GAF score did not exceed 50.  

The Board notes that aside from the letter of December 1998, 
no records of treatment have been obtained from Dr. Knake, 
and the veteran's VA vocational rehabilitation records have 
not been associated with his claims file.  In addition, the 
Board observes that as the reports of the initial July 1997 
and the later April 1999 VA rating examinations contain 
widely disparate conclusions than do the assessments offered 
by Dr. Knake regarding the degree of severity of his PTSD, 
the veteran should be scheduled to undergo an additional VA 
rating examination to reconcile those differing conclusions 
and to determine the degree of overall social and industrial 
impairment resulting from the veteran's PTSD.  

In the course of this appeal, the laws pertaining to well-
grounded claims were eliminated and new provisions enacted 
which redefine the VA duty to provide the veteran with 
assistance in developing his claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 2096 
(2000).  In view of the foregoing, the RO should ensure 
compliance with the Veterans Claims Assistance Act of 2000 
prior to any further appellate review.  In addition to the 
above specifically requested development, the RO is further 
requested to review the entire file and undertake any 
development necessary to comply with the Veterans Claims 
Assistance Act of 2000.

Therefore, in order to afford the veteran every consideration 
with respect to his present appeal, the case is REMANDED for 
the following action:  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, should obtain and 
associate with the claims file records of 
treatment from Dr. Knake pertaining to 
the veteran's PTSD, and all other 
pertinent treatment records dated after 
the last request for such information.  
In addition, the RO should obtain and 
associate with the claims file all 
records of vocational rehabilitation to 
which the veteran referred in his April 
2000 personal hearing.  The RO is advised 
that it is not necessary to obtain 
additional duplicate medical treatment 
records.  

2.  A social and industrial survey should 
be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily activities, 
behavior, social integration and any 
efforts at obtaining employment.

3.  The veteran should be scheduled to 
undergo a VA rating examination by two 
board-certified psychiatrists who have 
not examined him previously.  The 
examiners are requested to assess the 
degree of severity of the veteran's PTSD 
disability, and to offer opinions as to 
the degree to which his functional 
capabilities are impaired as a result of 
the PTSD.  The examiners are requested to 
review the veteran's claims file in 
advance of the scheduled examination, and 
to reconcile their findings with the 
differing conclusions reflected in prior 
rating examinations and clinical 
treatment records.  The veteran's claims 
file should be made available to the 
examiners for review in advance of the 
scheduled examination.  The examiners 
should express an opinion as to the 
extent to which the veteran's service-
connected PTSD impacts on his social and 
industrial functioning.  The examiners' 
clinical findings should be consistent 
with the rating criteria for evaluating 
PTSD disorders set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).  
Complete rationales for all opinions 
expressed should be included in the 
typewritten examination report.  

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO also is 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

5.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
determination of a proper initial rating 
for PTSD based upon all available medical 
evidence and consistent with the holding 
of the United States Court of Veterans 
Appeals in Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the determination 
remains unfavorable to the veteran, he 
and his service representative should be 
provided with a supplemental statement of 
the case containing a complete discussion 
of the applicable statutes and 
regulations, and also be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this remand is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.  



		
	S. L. KENNEDY
	Veterans Law Judge
Board of Veterans' Appeals


 



